ATTORNEY GRIEVANCE COMMISSION *                 IN THE
OF MARYLAND                           *         COURT OF APPEALS
                                      *         OF MARYLAND
Petitioner                            *
                                      *
v.                                    *
                                      *         Misc. Docket AG No. 44
CHRISTOPHER DEAN OLANDER              *
                                      *
Respondent                            *          September Term, 2014
                                      *
***************************************************************************
                                    ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite

Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the

Respondent, Christopher Dean Olander, Esquire, it is this 15th day of January 2015;

        ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice

of law in the State of Maryland effective January 31, 2015 for violation of Maryland Lawyers’

Rules of Professional Conduct 1.3, 1.4(a), 1.4(b), 1.15(a), 1.15(c), 1.15(d), 8.4(c) and (d); and it

is further

        ORDERED, that Respondent shall meet the following conditions precedent to his filing

a petition seeking reinstatement,

               (1) Respondent must pay all amounts due to his former client, SeNet International

                   Corporation, and

               (2) Respondent shall establish a trust account pursuant to Maryland Rules 16-603

                   and 16-604, and

               (3) Respondent shall complete successfully a treatment program related to his

                   mental or physical illness or infirmity; and it is further

        ORDERED, that, effective January 31, 2015, the Clerk of this Court shall remove the
name of Christopher Dean Olander, from the register of attorneys in the Court and certify that

fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 16-772(d).



                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge




                                                 2